Citation Nr: 1209256	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his April 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A May 2009 letter informed him that his hearing was scheduled for June 2009.  However, in correspondence received later in May 2009, the Veteran cancelled his hearing request.  

In January 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a June 2011 supplemental statement of the case) and returned the matter on appeal to the Board for further consideration.

The issues of service connection for bipolar disorder and for a lumbar spine disability, as well as nonservice-connected pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's entrance examination reflects no identifying body marks, scars, or tattoos, and the Veteran's separation examination reflects tattoos on the right and left arms.

2.  The medical evidence indicates that it is at least as likely as not that the Veteran's hepatitis C is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted.

Here, the Veteran has a current diagnosis of hepatitis C that has been documented in an August 2005 private treatment record.

The Veteran's June 1971 entrance examination is negative for any identifying body marks, scars, or tattoos.  However, the Veteran's April 1974 separation examination indicates that the Veteran had tattoos on his right and left arms.  While the Veteran later reported, in a November 2005 hepatitis questionnaire, that he had tattoos and/or body piercings "only recently," the Board finds that the April 1974 separation examination is highly probative evidence of tattoos during service.  Moreover, other evidence of record reflects that the Veteran had tattoos well before 2005.  Specifically, an August 2000 letter from a private physician stated that the Veteran had "extensive body tattoos."  Thus, the Board accepts the April 1974 separation examination as competent, probative evidence of tattoos during service, a risk factor for hepatitis C.

The Veteran underwent VA examination in March 2011.  In regards to the Veteran's risk factor of tattoos during service, the examiner concluded that if the Veteran had tattoos during service, it would be at least as likely as not that his hepatitis C was caused by in-service tattoos.

The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Significantly, on the question of medical nexus between current hepatitis C and in-service tattoos, there is no contrary objective evidence or opinion of record.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for hepatitis C are met.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


